Citation Nr: 0336049	
Decision Date: 12/22/03    Archive Date: 12/29/03

DOCKET NO.  02-07 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for hepatitis-C.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to November 
1969.  

This matter arises from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, which denied the benefit sought.  The veteran filed a 
timely appeal, and the case has been referred to the Board of 
Veterans' Appeals (BVA or Board) for resolution.  


REMAND

The veteran maintains that he contracted hepatitis-C as a 
result of performing the duties of a medical orderly while in 
service in Vietnam.  He asserts that he suffers from a severe 
and debilitating disability in that regard, and accordingly, 
contends that service connection for hepatitis-C is 
warranted.  

The record reflects that the veteran has undergone treatment 
for hepatitis-C for some time.  He underwent a VA rating 
examination in March 2002, and it was determined that the 
more likely cause of his hepatitis was use of alcohol, shared 
tattoo needles, and prostitutes, rather than his claimed 
exposure to potentially contaminated biological material 
during service.  Subsequently, however, the veteran submitted 
a clinical treatment record from a VA treating physician 
dated in October 2002 containing the opinion that his 
hepatitis-C was incurred as a result of his claimed exposure 
to harmful agents during service as a medical corpsman.  In 
addition, the veteran submitted a statement from a VA 
treating physician indicating that it was possible that his 
hepatitis-C was incurred in the manner that he had asserted.  
The Board further notes that in August 2003, the veteran 
submitted a statement indicating that he was in receipt of 
disability benefits from the Social Security Administration 
(SSA) based, at least in part on his diagnosed hepatitis-C.  

The Board initially notes that any records pertaining to SSA 
disability benefits predicated in any way on hepatitis-C must 
be obtained and associated with the veteran's claims file.  
In addition, given that the veteran has submitted further 
evidence which is arguably supportive of his claim for 
service connection, such evidence should be evaluated and 
reconciled with the countervailing VA medical opinion 
expressed in the March 2002 VA rating examination report.  
Therefore, the Board finds that the case must be REMANDED in 
order that any outstanding SSA records can be obtained, and 
that the veteran can be afforded an additional VA rating 
examination to address the etiology of his hepatitis-C, and 
to reconcile all opinions of record.  

The RO should also ensure that all appropriate notice and 
duty to assist provisions as set forth in the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, and 5107), have been met prior to readjudicating the 
issue of entitlement to service connection for hepatitis-C.  

Accordingly, this case is REMANDED for the following:  

1.  The RO should contact the veteran, 
and request that he identify any and all 
health-care providers who have rendered 
treatment for his claimed hepatitis-C 
dating from October 2002 to the present 
time.  After obtaining any necessary 
authorization, any identified records 
should be obtained and associated with 
the veteran's claims file.  In addition, 
after obtaining any necessary 
authorization, the RO should obtain any 
records from the SSA pertaining to 
disability benefits or other pension the 
veteran may receive which involves 
hepatitis-C.  

2.  The veteran should be afforded a VA 
rating examination, conducted by an 
appropriate medical specialist, to 
determine the etiology of his diagnosed 
hepatitis-C.  The veteran's claims file 
must be provided to the examiner in 
advance of the scheduled examination.  
The examiner is requested to review the 
relevant medical evidence contained in 
the veteran's claims file, to include the 
service medical records, records of 
treatment following service, and in 
particular the report of the VA rating 
examination conducted in March 2002, and 
the statement dated in March 2003 and the 
VA clinical treatment record dated in 
October 2002.  Following a thorough 
clinical examination, to include any 
indicated studies and/or tests, the 
examiner is requested to state whether it 
is at least as likely as not that the 
veteran incurred hepatitis-C as a result 
of any incident of his active service, to 
include tattoos or any incident of his 
normal duties.  If the veteran's 
hepatitis-C is deemed to have been 
incurred at some point following the 
veteran's discharge from service, the 
examiner should so state.  Here, it is 
essential that the examiner review, 
comment on, and reconcile any opinions 
offered with any other relevant medical 
opinions of record.  In addition, the 
examiner is requested to include a 
complete rationale for any opinions 
offered in the typewritten examination 
report.  

3.  Upon completion of the foregoing, the 
RO should ensure that all enhanced notice 
and duty to assist requirements as set 
forth in the VCAA have been met.  The RO 
should then readjudicate the issue of 
entitlement to service connection for 
hepatitis-C on the basis of all available 
evidence.  If the decision rendered 
remains unfavorable to the veteran, he 
and his service representative should be 
provided with a supplemental statement of 
the case setting forth all relevant 
statutes and regulations pertaining to 
the issue on appeal.  The veteran and his 
service representative must be afforded 
an opportunity to respond before the case 
is returned to the Board for any further 
review.  

The purpose of this REMAND is to obtain additional 
development, and to ensure that all due process requirements 
have been met.  The Board does not intimate any opinion as to 
the merits of this case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence he desires to have considered in connection with the 
current appeal.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No further action is required of the veteran until 
he is notified.  



	                  
_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




